Citation Nr: 1645173	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-37 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and service-connected stage II chronic kidney disease


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

By way of history, in a September 2012 decision, the Board denied service connection for hypertension and relied primarily on the March 2011 VA examiner's opinion.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR), requesting that the decision be remanded, as the March 2011 VA opinion was inadequate.  In an April 2013 Order, the Court granted the parties' motion, and remanded the matter to the Board for compliance with instructions in the JMR.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's hypertension is related to his service-connected type II diabetes mellitus and/or chronic kidney disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for secondary service connection have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's secondary service connection claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2015). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran contends that his current hypertension disability is a direct result of his service-connected diabetes disability, or alternatively, his service-connected chronic kidney disability.

The Veteran was afforded a VA examination in September 2014.  At that time, the clinicians opined that the Veteran's hypertension was not caused or aggravated by his diabetes or kidney disease.in so finding, the clinicians stated that other factors, such as age, obesity, and salt intake lead to hypertension.  Also, while kidney disease was also a risk factor, the VA cardiologist stated that the Veteran's kidney disease did not lead to his hypertension, as his lab results pertaining to his kidney disease were normal.

Also of record are opinions from the Veteran's private doctor.  The Veteran's private doctor stated that the Veteran's diabetes did cause hypertension.  In so finding, the Veteran's doctor stated that although the Veteran was diagnosed with diabetes shortly before being diagnosed with hypertension, it was likely that the diabetes disability was present for a while, thus leading to the development of hypertension.  See Letters from Dr. K.C. and J.M.P. dated April 7, 2010, January 4, 2011, and May 11, 2015.  

Also of record are the Veteran's lay statements.  The Veteran reports reading articles and medical studies which link hypertension to diabetes.  
Given all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's hypertension disability is related to his service-connected diabetes.  Given the facts as noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hypertension is granted.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


